Allow me, Mr. President, to congratulate you on your election to our highest office, presiding over this forum of the world's nations. I wish you every success and pledge you the sincere support of my delegation.
I am delighted also to be able to use this opportunity to welcome Liechtenstein, our partner in the European Free Trade Association, as a new Member of the United Nations. 
Our session is taking place this year against the background of earth-shaking events. Rarely has the United Nations been faced with challenges in world affairs as diverse or demanding as those it is currently being called upon to deal with. At the same time, we have a rare opportunity to make our world Organization fulfill the dreams of its founders.
In the last twelve months, a whirlwind of change has swept across the world. An air of co-operation and mutual trust has replaced the atmosphere of confrontation and distrust which marred East-West relations for over forty years. In Central and Eastern Europe dictatorships have tumbled and the ideology of communism is totally discredited. In a matter of days, Germany will be united and the last remaining symbol of a Europe divided thereby abolished. Conditions have thus been created for engineering of a new order of peace and stability in Europe - in short, for rebuilding a Europe whole and free. 
The benign effects of this profound transformation have been felt world-wide. For the first time we can now expect that energies, previously drained by military competition and the selfish pursuit of national ends, will be channelled into co-operative efforts in the service of humanity as a whole. The new, unprecedented commitment to collective action has brought in its wake certain undisputed advantages for the United Nations also. 
It has removed obstacles and given the Organization increased scope to exercise its powers in the interest of world security under the United Nations Charter. Recent successes, mainly in the area of regional disputes, have bolstered public confidence in the world Organization.  
What a peculiar quirk of circumstances it is, therefore, that at precisely such a triumphant moment in its history the United Nations should be faced with the greatest test of its character in recent years. The invasion and annexation of Kuwait by Iraq are not only a flagrant violation of international law but a frontal attack on the very ideals of the United Nations. Surely it must be our foremost task to see to it that this first major crisis of the post-cold-war period does not make us turn back the clock in international affairs.
The world community has condemned the brutal aggression and unjustifiable acts perpetrated against thousands of foreign nationals held by Iraq against their will. The United Nations Security Council has reacted swiftly and with unanimity. But more will be required. To restore calm to the Persian Gulf the world community must demonstrate its undivided support for the resolutions of the Security Council and the actions of those who, in conformity with those resolutions, have assumed the burden of establishing a multinational force in the Gulf area. Given the heavy cost involved for a number of States, this will require an unusual degree of resolve and co-operation. Failure to display the necessary solidarity incurs the risk not only of undercutting the authority of the United Nations but also of undoing the progress achieved so far in our long and hard struggle for peace in the world at large. 
The show of military aggression we have recently witnessed in the Persian Gulf reveals the volatile nature of peace in the world, even at a time when the super-Powers have forged a new partnership to contain such crises. We are reminded that peace in the world is not simply the absence of war but presupposes the acceptance of fundamental precepts of international conduct, including respect for national sovereignty, the right to self-determination, and the inviolability of international borders. 
In a European context these principles have been enshrined in the Helsinki Final Act of the Conference on Security and Co-operation in Europe. Not least for that reason, we welcome the unification of Germany which, in accordance with the wishes of the German nation, will take place a few days from now. The establishment of new legal relationships between the parties concerned now offers a realistic prospect of long-term stability on the continent of Europe. 
But while a new order of Europe is taking shape let us not turn a blind eye to those remaining features of the post-war era which have stubbornly resisted the forces of change. The situation of the Baltic republics is a case in point. The Baltic nations were independent States, recognized as such by the international community, a fact which military occupation and annexation cannot be allowed to change. 
In the long run there can be no solution to this problem short of the full recognition of the Baltic republics’ right to independence. It is to be welcomed that a political dialogue has now been established between the Baltic republics and the leadership of the Soviet Union and its constituent republics that will, it is hoped, pave the way for an orderly return to the status quo ante.
In the meantime Iceland, like other Nordic countries, wishes to see co-operation extended to the Baltic republics at various levels. Iceland would, furthermore, welcome the full participation of the Baltic republics in the Conference on Security and Co-operation in Europe.
Although elements of our post-war legacy may thus remain, there can be no denying that the armed peace among the major Powers is gradually being replaced by a more trusting set of relationships, where negotiated arms control and confidence building play an important role. 
The East-West rapprochement has greatly enhanced the prospects for meaningful arms control. Significant progress has already been made in three major categories of modern weaponry: conventional, nuclear and chemical. 
In the conventional area, it is of the utmost importance that a treaty between the member countries of the North Atlantic Treaty Organization and those of the Warsaw Pact to cut conventional forces in Europe be concluded as soon as possible. A conventional-force agreement, which should result in a defensive posture of military forces on the continent, constitutes a basic requisite for a new structure of security in Europe. It is to be hoped that negotiations between the United States and the Soviet Union to reduce and limit their strategic nuclear forces will also lead to the substantial diminishing of the nuclear threat in the near future. 
The current renaissance of the United Nations should serve to highlight the useful work of the Organization in the area of arms control, both in the General aSSembly and at the Conference on Disarmament. At the Conference on Disarmament a global convention on a comprehensive ban on chemical weapons remains a priority. In the light of the bitter experience of the past, it is deplorable that these the most abhorrent of modern should still be used against innocent civilians.
It is to be welcomed that the Ad Hoc Committee on a Nuclear Test Ban has been re-established within the Conference on Disarmament. Ultimately all nuclear-weapon testing must be brought to a halt. In the meantime the nuclear Powers must take effective measures to prevent the spread of radioactivity from their nuclear-testing sites. The Nordic countries, concerned about the serious danger that radioactive emissions and leaks might pose to the natural environment of the northern region, have urged the Soviet Union to abandon plans to transfer all its nuclear testing to the island of Novaya Zemlya. 
The Treaty on the Non-Proliferation of Nuclear Weapons remains the single most important multilateral agreement on disarmament and arms limitations. Since its entry into force no non-nuclear-weapon State party to the Treaty has acquired nuclear weapons. The recent Fourth Review Conference of Parties to the Treaty has strengthened this regime still further. Nevertheless, it is still a matter of concern that a number of States remain outside the Treaty. The crisis in the Gulf has underlined the urgent need to deal more effectively with the problem of proliferation in the nuclear, chemical and biological fields.
On the whole the direction of current arms-control negotiations is to develop regimes for the most major areas of armament: the full spectrum of nuclear forces, conventional land and air forces in Europe, and chemical weapons. The only major area of armament not yet included in the arms-control agenda is the naval one. Sooner rather than later arms control will also have to extend to naval forces. In a European context, failure to include naval forces in arms-control negotiations could result in a differentiation of areas of security.
No one can deny that progress in arms control has taken place mostly outside the confines of the United Nations. This is not the case in the area of the protection of human rights, where the United Nations has played a central role.
The United Nations has been a pioneer in the definition of human rights through the Universal Declaration of Human Rights and other instruments. Having set the standards, the Organization has also acted decisively to implement them. The community of nations now recognizes that the pronouncements of international bodies on human rights should not be regarded as unacceptable interference in the internal affairs of individual States. However, this is not without exceptions, the obvious example still being South Africa.
The realization by the people of Central and Eastern Europe of the indispensable role of human rights in the pursuit of prosperity and happiness has certainly been among the principal factors motivating the positive developments in their part of the world. Unfortunately, this lesson of the recent past seems to have been lost on the leaders of South Africa, who still maintain a notorious system of oppression. 
Over the last year there has been a relaxation, but no major change, in the system of apartheid. The evils of the system remain and continued pressure must therefore be brought to bear on the South African leadership to respect the inalienable human rights of all citizens.
The Middle East is another area which gives cause for ever-growing concern. Lately, the problem of Israel and the Palestinians has been dangerously linked with the Iraq-Kuwait affair. 
Iraq, having grossly misjudged the temperament of the times, now finds itself encircled by a huge majority of States supporting the resolutions of the Security Council. Having few options left, Iraq has tried to stir up Arab opposition to Israel in order to line up Arab States on its side. That is demagoguery of the most dangerous kind. 
Even if Iraq does not succeed in spreading the fires from the Gulf area, the intractable problems of Israel and the Palestinians remain. Clearly, a peaceful settlement of the dispute will have to be a part of a comprehensive new order for the whole Middle East. To bring this about, Arabs and Israelis must take upon themselves the leading role. 
More encouraging news has recently come out of South East Asia. For some time it hash sen clear that the vexatious problem of Cambodia can only be solved through the good offices of the United Nations. The agreement of the warring factions in Cambodia to commit themselves to a United Nations framework for a comprehensive peace settlement in Cambodia is a major breakthrough. To gov peace a chance, any possibility that the Khmer Rouge might again seize power must be eliminated. Hopefully, the comprehensive peace settlement marks the beginning of a new and stable security arrangement for the South East Asia region as a whole. 
I referred earlier to the salutary world-wide effects of the transformation we have recently witnessed in Europe. But we cannot ignore concerns that financial assistance in support of the current drive towards market economies in Central and Eastern Europe might absorb assistance otherwise earmarked for the developing countries. While difficult choices must be made, it is imperative that the industrialized countries find the appropriate balance in this regard.
Expanded and balanced world trade depends on economic improvement both in the countries of Central and Eastern Europe and in the developing world. The enormous foreign debt burden of those countries must be relieved and the means found to create a more equitable sharing of financial resources between the developing countries on the one hand and the industrialized world on the other. 
Financial assistance and debt relief must be combined with comprehensive plans for structural change. Bridging the gap between North and South will also require more attention being given to social factors, to health care, nutrition and education.  
The principal task of development must be to secure for children health, nourishment and education. In the midst of peacekeeping activities, the United Nations has decided to put the children in world focus through the high-level meeting next weekend. We must all of us, developing an developed States, give a high priority to the children - to our future. 
let us also bear in mind that a direct link exists between environment and development. 
The protection of the environment is one of the vital issues confronting the United Nations. Important groundwork has already been laid in the report of the World Commission on Environment and Development in ordering priorities and recommending future options.
For a country like Iceland, overwhelmingly dependent on the resources of the sea, safeguarding the environment is a question of survival. From our point of view, it is of the utmost importance to take effective measures against pollution of the maritime environment, not least from land-based sources and radioactive waste.
The protection of the marine environment from nuclear contamination has not been dealt with adequately. Following Chernobyl, considerable attention has been given to nuclear reactors on land. But we cannot forget that sea-borne nuclear reactors are in reality mobile power plants. As such, they should be given no less serious consideration than nuclear reactors on land. During this session of the General Assembly, Iceland will propose a United Nations expert study on the potential risks to the marine environment posed by accidents involving sea-borne nuclear reactors. 
In Iceland’s view, existing legal instruments in the field of environmental protection are not sufficient to achieve the results we desire and should therefore be strengthened. International treaties in specific fields of the environment need to be negotiated. Hopefully, agreements on climate change and biological diversification will be adopted at the 1992 United Nations Conference on Environment and Development. But a more comprehensive approach is called for. What is needed is an agreement on the basic principles which must guide the community of States to ensure future sustainability of life on Earth. These principles should be embodied in a new, concise legal instrument which would be accepted by Governments as a constitution or charter. 
The Conference on Environment and Development may be our best chance to take realistic steps to reverse the environmental degradation of our planet. Care must be taken that that this does not become a meeting of empty generalities, mere declarations or timid action plans. Specific environmental problems must be dealt with concretely within the overall context of sound and sustainable development. 
Time is not on our side in this great venture. It is estimated that during the next two years nearly 100 million acres of tropical forests will be extinguished: 12 billion tons of carbon dioxide and other toxic pollutants will foul the air. In two years 50 billion tons of productive topsoil will be lost. 
To turn the tide in matters like these, matters of survival, will indeed be a major undertaking for our regenerated Organization in the years decades ahead. 
